Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

 

Digital Power Corporation

48430 Lakeview Blvd.

Fremont, CA 94538

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with Digital
Power Corporation, a California corporation (the “Company”), as follows:

 

1.     This Subscription Agreement, including the Terms and Conditions for
Purchase of common stock of the Company, no par value (the “Common Stock”)
attached hereto as Annex I which are incorporated herein by this reference as if
fully set forth herein (the “Terms and Conditions” and, together with this
Subscription Agreement, this “Agreement”) is made as of the date set forth below
between the Company and the Investor.

 

2.     The Company has authorized the sale and issuance to the investor of
640,000 shares of Common Stock for an aggregate purchase price of $800,000 (the
“Purchase Price”). The Investor will pay the Purchase Price by cancellation of
one or more promissory notes previously issued by the Company to the Investor.

 

3.     The offering and sale of the Common Stock (the “Offering”) is being made
pursuant to (a) an effective Registration Statement on Form S-3, No. 333-215834
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”), including the Prospectus contained
therein (the “Base Prospectus”), (b) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have been or will be filed, if required,
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing only certain supplemental
information regarding the Common Stock, the terms of the Offering and/or the
Company, and (c) a Prospectus Supplement (the “Prospectus Supplement” and,
together with the Base Prospectus, the “Prospectus”) containing certain
supplemental information regarding the Common Stock and terms of the Offering
and the Company that has been or will be filed with the Commission and has been
delivered to the Investor prior to the Closing.

 

4.     The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor 640,000 shares
of Common Stock for the Purchase Price. The Common Stock shall be purchased
pursuant to the Terms and Conditions.

 

5.     The manner of settlement of the shares of Common Stock purchased by the
Investor (the “Investor Shares”) shall be as follows:

 

Delivery by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Computershare
Trust Company, the Company’s transfer agent (the “Transfer Agent”), at the
Company’s direction. NO LATER THAN 8:00 A.M. (EASTERN TIME) ON THE SECOND
BUSINESS DAY IMMEDIATELY AFTER THE DATE OF EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I)

Deliver to the Company, this duly completed and executed Agreement and the
Purchase Price; and

       

(II)

DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE INVESTOR SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER
AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE INVESTOR SHARES.

 

1

--------------------------------------------------------------------------------

 

 

6.     The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, declared effective by the Commission
on February 8, 2017, which is a part of the Company’s Registration Statement and
the documents incorporated by reference therein, any Issuer Free Writing
Prospectus and the Prospectus Supplement (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor may receive certain additional information regarding the
Offering and the Company (the “Offering Information”). Such information may be
provided to the Investor by any means permitted under the Act, including the
Prospectus Supplement, a free writing prospectus and oral communications.

 

7.     No offer by the Investor to buy Common Stock will be accepted and no part
of the Investor Purchase Price will be delivered to the Company until the
Investor has received or has public access to the Disclosure Package and the
Offering Information and the Company has accepted such offer by countersigning a
copy of this Agreement, and any such offer may be withdrawn or revoked, without
obligation or commitment of any kind, at any time prior to the Company sending
(orally, in writing or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until the Investor has been delivered the Disclosure Package and Offering
Information and this Agreement is accepted and countersigned by or on behalf of
the Company.

 

2

--------------------------------------------------------------------------------

 

 

Number of Shares of Common Stock: 640,000

 

Aggregate Investor Purchase Price: $800,000

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Dated as of: December 1, 2017

             

JLA Realty Associates, LLC

     

/s/ Steven Caspi

     

By:     Steven Caspi
           Print Authorized Signatory Name:

     

Title: President

         

Address:                                                                        

                                                                               
             


 

 

 

 

[Signature Page I to Digital Power Corporation Subscription Agreement]

 

3

--------------------------------------------------------------------------------

 

 

Agreed and Accepted
this 5th day of December 2017:
 

 

 

 

Digital Power Corporation

   

By: /s/ Milton C. Ault, III

     Name: Milton C. Ault, III

     Title: Executive Chairman



 

 

 

 

 

 

 

 

[Signature Page II to Digital Power Corporation Subscription Agreement]

 

4

--------------------------------------------------------------------------------

 

 

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF COMMON STOCK

 

1.       Authorization and Sale of the Common Stock. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Common
Stock.

 

2.       Agreement to Sell and Purchase the Common Stock; Agent.

 

2.1     At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of shares of Common Stock set forth on
the last page of the Agreement to which these Terms and Conditions for Purchase
of Common Stock are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

 

3.       Closing and Delivery of the Common Stock and Purchase Price.

 

3.1     Closing. The completion of the purchase and sale of the Common Stock
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Investor. At the Closing, (a) the Company shall
cause the Transfer Agent to deliver to the Investor the number of shares of
Common Stock set forth on the Signature Page registered in the name of the
Investor or, if so indicated on the Investor Questionnaire attached hereto as
Exhibit A, in the name of a nominee designated by the Investor, and (b) the
aggregate purchase price for the Common Stock being purchased by the Investor
will be delivered by or on behalf of the Investor to the Company.

 

3.2      Conditions to the Obligations of the Parties.

 

(a)     Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Common Stock to the Investor shall be subject to: (i) the
receipt by the Company of the purchase price for the Common Stock being
purchased hereunder as set forth on the Signature Page, (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date, and
(iii) the conditional acceptance of the Offering by the NYSE MKT.

 

4.       Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:

 

4.1      (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may violate the public policy underlying any law, rule or
regulation (including any federal or state securities law, rule or regulation).

 

4.2     The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase of Common Stock
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors and made such investigation as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Common Stock.

 

Annex-1

--------------------------------------------------------------------------------

 

 

5.      Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Investor herein will survive the execution of this Agreement, the delivery to
the Investor of the shares of Common Stock being purchased and the payment
therefor.

 

6.      Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

 

7.      Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

 

8.      Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

9.      Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of California, without giving effect to
the principles of conflicts of law that would require the application of the
laws of any other jurisdiction.

 

10.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

 

11.    Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of shares of Common Stock to such Investor.

 

Annex-2

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO SUBSCRIPTION AGREEMENT

DIGITAL POWER CORPORATION

INVESTOR QUESTIONNAIRE

 

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

 

1.

The exact name that your shares of Common Stock are to be registered in. You may
use a nominee name if appropriate:

   

2.

The relationship between the Investor and the registered holder listed in
response to item 1 above:

   

3.

The mailing address of the registered holder listed in response to item 1 above:

   

4.

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

   

5.

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the shares of Common Stock are maintained):

   

6.

DTC Participant Number:

   

7.

Name of Account at DTC Participant being credited with the shares of Common
Stock:

   

8.

Account Number at DTC Participant being credited with the shares of Common
Stock.

 

Exhibit A-1